Citation Nr: 1210067	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  06-29 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as mental conditions.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to September 2003.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Honolulu, Hawaii (RO) which denied service connection for a mental condition.  

The Board remanded the case to the RO for further development in September 2010.  Development has been completed and the case is once again before the Board for review.


FINDINGS OF FACT

1.  The Veteran is not shown by competent and probative medical evidence to have an acquired psychiatric disorder etiologically related to service. 

2.  A personality disorder is not a disease under VA law and regulations; a personality disorder was not aggravated in service, and the record does not reflect evidence of a superimposed mental disorder on a personality disorder in service. 

3.  The competent and probative evidence shows that preexisting depressive disorder was not aggravated in service. 

2.  The Veteran is not currently service-connected for an acquired psychiatric disorder; the Veteran's substance dependence is not shown to be secondary to a service-connected disability. 


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by active service, nor may psychosis be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In a September 2005 letter, VA informed the Veteran of the evidence necessary to substantiate her claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  A March 2006 letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The notice letters were not sent prior to the initial rating decision.  Despite the inadequate timing of these notices, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In that regard, the RO cured any VCAA notice deficiency by issuing the corrective notice and readjudicating the case in a January 2012 supplemental statement of the case (SSOC).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a statement of the case (SOC) or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Id.  There is no indication that any notice deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, VA treatment records, Vet Center records, treatment records from the Tripler Army Medical Center, and VA examinations have been associated with the claims file.  The Board notes specifically that the Veteran was afforded a VA examination in June 2005 and an addendum opinion was provided in October 2010.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that, cumulatively, the VA examination and opinions obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; and contain a clear opinion with regard to both the etiology of the Veteran's claimed psychiatric disability as well as an opinion in regard to in-service aggravation along with reasons and bases for the opinions rendered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of her claim, and to respond to VA notices.  The Veteran and her representative have identified psychiatric treatment in service dated in 2003.  Psychiatric treatment records for the Veteran's period of hospitalization in 2003 while the Veteran was in service are associated with the claims file.  An RO request for records related to any Medical Board Proceedings was negative; psychiatric treatment records from the Madigan Army Medical Center were received and were associated with the record.  The Board finds, therefore, that the RO has complied with the terms of a September 2010 Board remand.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).  Post-service psychiatric treatment records identified by the Veteran have also been obtained.  The Veteran and her representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including psychosis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (2011).  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id.  at (b)(1). 

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304 (b) (2011).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003). 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Personality disorders which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service, which were the basis of the service diagnosis, will be accepted as showing pre-service origin.  See 38 C.F.R. § 3.303(c) (2011).  Personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c); 4.9 (2011).  However, disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder may be service-connected.  38 C.F.R. § 4.127 (2011); see also VAOPGCPREC 82-90, 55 Fed Reg. 45,711; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  The Board notes that defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental "defects" such as a personality disorder automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9 (2011).

The Board notes additionally that VA's General Counsel has confirmed that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  However, service connection for compensation purposes is permitted for an alcohol or drug abuse disability acquired as secondary to a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Allen, 237 F. 3d at 1381 (Fed. Cir. 2001).

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate. 

The Veteran's July 2001 enlistment examination did not note any psychiatric problems on entrance.  Service treatment records show that the Veteran was seen in August 2002 for self-inflicted lacerations to the forearms.  A psychiatric evaluation was completed.  The Veteran was noted to have a history of psychiatric problems.  She was diagnosed with depressive disorder, not otherwise specified (NOS); suicidal ideation; and a personality disorder NOS.  

Service treatment records include clinical treatment records from the Madigan Army Medical Center.  The Veteran was hospitalized for evaluation and treatment of persistent depressed mood and suicidal ideation from July 2003 to August 2003.  Clinical records show that the Veteran was feeling suicidal and she told her commander.  She reported a long history of depressed mood, pessimism, hopelessness and anhedonia.  She was noted to have a history of substance abuse, to include crystal meth, used daily from age 16 to 17, and daily alcohol use starting at the age of 15.  The Veteran denied present alcohol use.  A psychiatric evaluation was completed.  Statements from the Veteran's NCO were also noted.  The Veteran refused medications.  She attended group sessions but did not participate.  The psychiatrist stated that the Veteran's egosyntonic symptoms (i.e. feeling depressed and noting "that's just the way I am") were suggestive of a diagnosis of depressive personality disorder rather than an acute Axis I diagnosis.  The Veteran's hospital discharge summary shows that the Veteran refused antidepressant medications, stating that she had been this way all her life.  The Veteran's persistent depressed mood was attributed to a diagnosis of a personality disorder.  Chapter separation was recommended to command.  The Veteran had a discharge diagnosis of personality disorder NOS with depressive and passive aggressive traits.  The Veteran's DD 214 indicates that that Veteran was discharged from active military service due to a personality disorder.

The Veteran was initially seen at VA in May 2004.  The Veteran described depression beginning in the military.  She also described a chaotic childhood and adolescence.  Her mother and father had a history of alcohol and drug use.  She reported that she joined the military as an escape.  No unusual military experiences were identified, but the Veteran appeared to have experienced adjustment difficulties with two suicidal gestures and some psychiatric care.  Pre-military adjustment was not fully explored, but the VA physician stated that it was entirely possible that, given the Veteran's chaotic background, depression was a preexistent condition.     

A July 2004 VA mental health evaluation shows that the Veteran did not show for her scheduled VA examination.  Her claims file was reviewed and psychiatric findings were noted.  Based on the Veteran's brief records and a May 2004 mental health assessment, the VA examiner stated that it was quite possible, if not likely, that the Veteran's depressive symptoms, and by definition, her personality disorder, were preexisting.  

A June 2005 VA examination included a review of the claims file.  The examiner discussed the Veteran's service history and currently reported symptoms.  He noted that the Veteran's initial May 2004 VA psychiatric screening assessment and a review of the Veteran's VA record in July 2004 suggested that the Veteran's problems preexisted her enrollment in the military.  A mental status examination was completed.  The Veteran was diagnosed with amphetamine abuse and alcohol abuse in remission, and she had an Axis II diagnosis of borderline personality disorder.  The VA examiner stated that the Veteran was born and raised in a chaotic environment with both parents using alcohol and drugs and two brothers with addiction problems per her report.  The symptoms she displayed were characteristic of a long-standing personality disorder.  The VA examiner concluded that it is at least as likely as not that her mental health problems preceded her military service. 

Additional medical evidence was associated with the record subsequent to the June 2005 VA examination.  The Veteran was admitted to the Tripler Army Medical Center in February 2006 with depression and suicidal and homicidal ideation secondary to psychosocial stressors at home, to include molestation at the hands of her mother's boyfriend, poor living situation, use of methamphetamines, increased doses of prescribed antipsychotic medications, and alcohol abuse.  

A March 2008 VA neuropsychological assessment shows that the Veteran had a history of depression beginning in her childhood.  She began using alcohol and marijuana with her mother at the age of 12, and continued to have daily use from the age of 12 to 14 years.  She had daily use of methamphetamines starting at the age of 15.  She reported that she discontinued all use of alcohol and other drugs between the ages of 18 to 20 while she served in the Army.  On her discharge at 20, she began using methamphetamines regularly until the age of 23.  The neuropsychological assessment also revealed a significant history of physical and sexual abuse dating back to her adolescence.  (See also February 2006 Psychiatric Treatment Report, Tripler Army Medical Center).  

In April 2010, a VA psychiatrist found that the Veteran was displaying an oral personality, which was consistent with her past behaviors and history with her mother.  The psychiatrist stated that oral personalities were needy.  This occurred when children did not get their perceived needs met through their parents, mostly their mother.  The Veteran's mother was noted to be an alcoholic.  The psychiatrist noted that oral personalities often turn to alternatives like drugs to fill the massive void they feel.  The physician stated that oral personalities regress; the Veteran was also noted to act immaturely because her normal development stopped at age 12 when she started using methamphetamines.  

An October 2010 VA addendum opinion noted that the Veteran engaged in suicidal behavior and self cutting in service, which were symptoms of both depressive disorder and personality disorder.  The Veteran was engaged in psychiatric treatment at VA.  Her medical records reflect diagnoses of borderline personality disorder in October 2009 (also diagnosed in service); schizoaffective disorder in January 2010; psychotic disorder NOS in April 2010, Depressive disorder NOS in June 2006 (also diagnosed in service); substance-induced psychosis in December 2006; alcohol dependence in March 2006; amphetamine dependence in December 2004; and drug-induced mood disorder in November 2009.  

The October 2010 VA examiner opined that the Veteran's borderline personality disorder; depressive disorder NOS, dysthymia, alcohol dependence, and amphetamine dependence preexisted service and were not aggravated in service.   These disabilities were not found to be otherwise related to service.  The VA examiner reasoned that the Veteran's borderline personality disorder had its onset prior to service during childhood.  He stated that a borderline personality disorder was a condition known to be rooted in early childhood and often begins to manifest during adolescence as emotional or interpersonal instability.  There was evidence for this per the Veteran's admission in her treatment notes.  VA treatment notes indicate that depression and substance abuse was present during the Veteran's adolescence by her admission.  The VA examiner concluded that depressive disorder NOS and dysthymia had its onset during the Veteran adolescence, ages 12 to 14; therefore, these disorders were not caused by or a result of the Veteran's military service.  Further the VA examiner stated that depressive disorder NOS and dysthymia were not aggravated by the Veteran's military service.  The Veteran had informed her VA care provider about depression and substance abuse manifesting beginning at age 12 in a June 2004 VA treatment note.  The VA examiner found no aggravation of the Veteran's personality disorder in service, indicating that there was no evidence of any experience that would result in aggravation.  The Veteran's depressive disorder NOS, diagnosed in service, was found to have its onset prior to service and was found to be related to the Veteran's personality disorder diagnosis.  In that regard, the VA examiner stated that depressed mood often accompanies personality disorders but was rather a symptom of a personality disorder. 

The VA examiner opined that psychosis and psychotic disorder NOS did not have its onset during the Veteran's military service and were diagnosed many years after the Veteran's service.  These disabilities were not found to be otherwise related to service.  Psychosis was found to be substance induced.   The VA examiner also found that psychotic disorder NOS was likely due to the Veteran's substance abuse.   

Medical evidence of record dated from 2004 to 2010, to include VA treatment records, Vet Center records, and treatment records from the Tripler Army Medical Center, show that the Veteran's current psychiatric diagnoses include methamphetamine dependence, currently in remission; alcohol dependence, currently in remission; psychotic disorder NOS; schizoaffective disorder; depressive disorder; and an Axis II personality disorder.  

With respect to the Veteran's personality disorder and depressive disorder, the record contains clear and unmistakable evidence showing that these disorders preexisted service and were not aggravated therein.  In that regard, the service treatment records show that while the Veteran was initially diagnosed with depressive disorder NOS and a personality disorder NOS in service; she was ultimately discharged with a diagnosis of  personality disorder NOS with depressive and passive aggressive traits.  After the Veteran's in-service hospitalization, her treating psychiatrist found that her egosyntonic symptoms were suggestive of a diagnosis of depressive personality disorder rather than an acute Axis I diagnosis.  The Board emphasizes that a congenital or developmental defect such as a personality disorder automatically rebuts the presumption of soundness is considered to have preexisted service.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011).
The Veteran's persistent depressed mood was attributed to her diagnosed personality disorder in service.   Similarly, an October 2010 addendum opinion shows that the Veteran's depressive disorder had its onset prior to service and was related to the Veteran's personality disorder diagnosis.   

According to CAVC, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  In this case, the Board finds that findings from the Veteran's service treatment records, a July 2005 VA examiner's opinion, and an October 2010 addendum opinion provides probative evidence with regard to the etiology of the Veteran's various psychiatric diagnoses.  These opinions were based on the Veteran's psychiatric presentation, her psychiatric evaluations, and her history.  The findings are well supported by evidence from the Veteran's psychiatric treatment records, which indicate a history of depression and substance abuse beginning at the age of 12.  May 2004 and July 2004 VA treatment reports also indicate, based on the Veteran's history and presentation, that the Veteran's depression was a preexistent condition.  The Veteran's history of a personality disorder and her related depressive symptomatology is also indicated in a March 2008 VA neuropsychological assessment.  In the present case, the evidence is clear and unmistakable that Veteran's personality disorder has not been aggravated by her depression; instead, findings in service treatment records and an October 2010 addendum opinion show that the Veteran's depressed mood is a symptom of her personality disorder.  Cf. 38 C.F.R. § 4.127 (2011); see also VAOPGCPREC 82-90, 55 Fed Reg. 45,711; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  The record does not show that depression was superimposed upon the Veteran's personality disorder in service, such that it was aggravated by service.  The October 2010 VA opinion has provided clear and unmistakable evidence showing that depression both preexisted service and was not aggravated therein; nor was aggravation of the Veteran's personality disorder indicated.  In light of the foregoing, the Board finds that service connection for a borderline personality disorder and depressive disorder NOS is not warranted.  

The Veteran's psychotic disorder NOS and schizoaffective disorder (or psychosis) did not have their onset in service, and are not otherwise shown to be etiologically related to service.  Psychosis was not manifest within one year of the Veteran's separation from service.  Service treatment records do not reflect any evidence of psychosis in service, during the course of the Veteran's psychiatric treatment or her hospitalization.  An October 2010 addendum opinion noted that the Veteran's medical records reflect a diagnoses of schizoaffective disorder in January 2010, psychotic disorder NOS in April 2010, and substance-induced psychosis in December 2006.  He opined that psychosis and psychotic disorder NOS did not have its onset during the Veteran's military service and were diagnosed many years after the Veteran's service.  Further, the VA examiner found that psychosis and psychotic disorder NOS were likely due to the Veteran's substance abuse.   VA's General Counsel has confirmed that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  The Board finds, therefore, that service connection for psychotic disorder NOS and schizoaffective disorder is not warranted on a direct basis. 

Finally, with respect to the Veteran's diagnosed methamphetamine dependence alcohol dependence, both currently in remission; the Board notes that service connection for compensation purposes is permitted for an alcohol or drug abuse disability acquired only as secondary to a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  See also VAOPGCPREC 7-99; VAOPGCPREC 2-98.  The Veteran does not currently have any service-connected disabilities; therefore, service connection for methamphetamine dependence alcohol dependence is not warranted on a secondary basis.
 
In making this determination, the Board has considered lay evidence of record.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that lay evidence is one type of evidence that must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The Veteran can attest to factual matters of which she had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, her statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the Veteran is competent to report what comes to her through her senses, she does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

The Veteran has submitted statements identifying her current psychiatric treatment and describing increasing depression.  The Board notes that lay evidence in this case is primarily found in the Veteran's psychiatric treatment records.  With respect to the Veteran's contention that her depression had its onset in service; the Board finds that the Veteran is neither competent to make such a determination; nor is she credible given the contradictory statements in her psychiatric treatment records, noting depression since her childhood or adolescence.  However, the Board finds that the Veteran is competent to describe her history and psychiatric symptomatology.  The Board finds that the statements made during the course of the Veteran's psychiatric treatment in this regard are largely credible.  These statements have been discussed and considered by the Board, and have been considered by the Veteran's treating physicians and the VA examiners in providing their opinions.  The lay evidence in this case ultimately supports the conclusion that the Veteran's depression and personality disorder both preexisted service and were not aggravated therein.  

C.  Conclusion

It is clear and unmistakable that the Veteran's depression preexisted service and was not aggravated therein.  The Veteran's personality disorder has not been aggravated by her depression, and the record does not reflect evidence of a superimposed mental disorder on a personality disorder in service.  The Veteran's psychotic disorder NOS and schizoaffective disorder are not shown to be etiologically related to service, and psychosis did not manifest within a year following the Veteran's separation from service.  The Veteran's methamphetamine dependence and alcohol dependence are not secondary to a service-connected disability.  Therefore, the Board concludes the preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the veteran's claim.


ORDER

Service connection for an acquired psychiatric disorder is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


